Exhibit 10.13

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made
as of July 24, 2018 by and between Nabriva Therapeutics US, Inc. (the
“Company”), and Steven Gelone (the “Executive”) (together, the “Parties”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as its Chief Operating
Officer, as Chief Operating Officer of its group of companies and for Executive
to serve as President and Chief Operating Officer of its parent company, Nabriva
Therapeutics plc (the “Parent”); and

 

WHEREAS, the Executive has agreed to accept such employment on the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

 

1.                                      Agreement.  This Agreement shall be
effective as of the date first set forth above (the “Effective Date”). 
Following the Effective Date, the Executive shall continue to be an employee of
the Company until such employment relationship is terminated in accordance with
Section 7 hereof (the “Term of Employment”).

 

2.                                      Position.  During the Term of
Employment, the Executive shall serve as the Chief Operating Officer of the
Company and as President and Chief Operating Officer of the Parent, working out
of the Company’s office in King of Prussia, Pennsylvania, and travelling as
reasonably required by the Executive’s job duties.

 

3.                                      Scope of Employment.  During the Term of
Employment, the Executive shall be responsible for the performance of those
duties consistent with the Executive’s position as Chief Operating Officer of
the Company and President and Chief Operating Officer of the Parent.  The
Executive shall report to the Chief Executive Officer of the Company and shall
be accountable to the board of directors of the Parent (the “Broad”) and shall
perform and discharge faithfully, diligently, and to the best of the Executive’s
ability, the Executive’s duties and responsibilities hereunder.  The Executive
shall devote substantially all of the Executive’s business time, loyalty,
attention and efforts to the business and affairs of the Company, the Parent,
and their affiliates.  Membership on boards of directors of any additional
companies will be permitted only with the express approval of the Board. 
Notwithstanding the previous sentence, the Executive may engage in charitable
activities and serve on a charitable board with the approval of the Chief
Executive Officer.  The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and the Parent and
any changes therein that may be adopted from time to time by the Company and/or
the Parent.

 

1

--------------------------------------------------------------------------------



 

4.                                      Compensation.  As full compensation for
all services rendered by the Executive to the Company and the Parent, and any
affiliate thereof, during the Term of Employment, the Company will provide to
the Executive the following:

 

(a)                                 Base Salary.  Effective as of the Effective
Date, the Executive shall receive a base salary at the annualized rate of
$450,000 (the “Base Salary”), paid in equal bi-monthly installments in
accordance with the Company’s regularly established payroll procedure.  Such
Base Salary shall be reviewed by the Company’s compensation committee and the
Board in the first quarter of each fiscal year; any adjustment to the
Executive’s Base Salary shall be retroactively effective as of the first day of
such fiscal year.

 

(b)                                 Annual Discretionary Bonus.  Following the
end of each fiscal year and subject to the approval of the Board, the Executive
may be eligible to receive a discretionary annual retention and performance
bonus of 45% of the Executive’s then current Base Salary (the “Target Bonus”),
based on the Executive’s performance and the performance of the Company and the
Parent during the applicable fiscal year, as determined by the Board in its sole
discretion.  All annual bonuses, if any, will be payable no later than March 15
of the year following the year in which they are earned.  The Executive must be
employed on the date of payment in order to be eligible for any annual bonus,
except as specifically set forth below. Any bonus determined by the Board to be
payable to the Executive for 2018 shall be prorated to reflect the Executive’s
increased Base Salary and Target Bonus percentage as of the Effective Date.

 

(c)                                  Equity Award.  Subject to approval by the
compensation committee of the Board, the Executive shall be granted:

 

(i)                                     on July 25, 2018, an option (the
“Initial Option”) to purchase 77,500 ordinary shares, nominal value $0.001 per
share, of Parent (each an “Ordinary Share”), such Initial Option to (1) have an
exercise price per share equal to the closing price per share of the Ordinary
Shares on the Nasdaq Global Select Market on the date of grant, (2) vest and
become exercisable, subject to the Executive’s continued service on each
applicable vesting date, at a rate of 25% of the total shares underlying the
Option on July 24, 2019 and, following that, as to an additional 2.0833% of the
total shares underlying the grant on a monthly basis in arrears, and (3) be
subject to the terms and conditions of the Parent’s 2017 Share Incentive Plan,
as amended from time to time (the “Plan”) and a share option agreement between
the Executive and the Parent;

 

(ii)                                  subject to approval by the shareholders of
the Parent of a proposal to amend the Plan at the Annual General Meeting of the
Parent scheduled for August 1, 2018 (the “AGM”), on the first business day
following the AGM, an option (the “Additional Option”) to purchase 7,500
Ordinary Shares, such Additional Option to (1) have an exercise price per share
equal to the closing price per share of the Ordinary Shares on the Nasdaq Global
Select Market on the date of grant, (2) vest and become exercisable, subject to
the Executive’s continued service on each applicable vesting date, at a rate of
25% of the total shares underlying the Option on July 24, 2019 and, following
that, as to an additional 2.0833% of the total shares underlying the grant on a
monthly basis in arrears, and (3) be subject to the terms and conditions of the
Plan and a share option agreement between the Executive and the Parent; and

 

2

--------------------------------------------------------------------------------



 

(iii)                               subject to approval by the shareholders of
the Parent of a proposal to amend the Plan at the AGM, on the first business day
following the AGM, 32,000 performance-based restricted share units, which PRSUs
shall (1) entitle the Executive to receive one Ordinary Share for each PRSU that
vests, (2) be subject to vesting such that all of the PRSUs shall be earned upon
Board certification of the receipt of U.S. Food and Drug Administration (“FDA”)
approval of a new drug application for the Company’s lefamulin product
candidate, provided that such FDA approval is received by January 31, 2020 and
provided further that 50% of the PRSUs so earned shall vest upon the achievement
of the relevant performance metric and 50% of the PRSUs so earned shall vest on
the first anniversary of such achievement, in each case subject to the
Executive’s continued employment on the applicable vesting date, and (3) be
subject to the terms and conditions of the Plan and a performance-based
restricted share unit agreement between the Executive and the Parent.

 

The Executive will be eligible to receive additional equity awards, if any, at
such times and on such terms and conditions as the Board shall, in its sole
discretion, determine.

 

(d)                                 Vacation.  The Executive shall be eligible
for up to 20 days of paid vacation per calendar year.  The number of vacation
days for which the Executive is eligible shall accrue at the rate of 1.67 days
per month that the Executive is employed during such calendar year.  At the end
of a calendar year, the Executive may carry over to the next year any accrued
but unused vacation days, but any such carried over days will be forfeited if
not used by six (6) months following the end of the calendar year.

 

(e)                                  Benefits.  The Executive may participate in
any and all benefit programs that the Company establishes and makes available to
its senior executive employees from time to time, provided that the Executive is
eligible under (and subject to all provisions of) the plan documents governing
those programs.  Benefits are subject to change at any time in the Company’s
sole discretion.

 

(f)                                   Withholdings.  All compensation payable to
the Executive shall be subject to applicable taxes and withholdings.

 

5.                                      Expenses.  The Executive shall be
entitled to reimbursement by the Company for all reasonable business and travel
expenses incurred by the Executive on the Company’s behalf during the course of
the Executive’s employment, upon the presentation by the Executive of
documentation itemizing such expenditures and attaching all supporting vouchers
and receipts.  Reimbursement will be made no later than 30 calendar days after
the expense is substantiated (which must occur within 30 calendar days after the
expense is incurred).  The expenses eligible for reimbursement under this
provision may not affect the amount of such expenses eligible for reimbursement
in any other taxable year, and the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

6.                                      Restrictive Covenants Agreement.  The
Executive hereby acknowledges that the Proprietary Rights, Non-Disclosure and
Developments Agreement previously executed by the Executive remains in full
force and effect.

 

3

--------------------------------------------------------------------------------



 

7.                                      Employment Termination.  This Agreement
and the employment of the Executive shall terminate upon the occurrence of any
of the following:

 

(a)                                 Upon the death or “Disability” of the
Executive.  As used in this Agreement, the term “Disability” shall mean a
physical or mental illness or disability that prevents the Executive from
performing the duties of the Executive’s position for a period of more than any
three consecutive months or for periods aggregating more than twenty-six weeks. 
The Company shall determine in good faith and in its sole discretion whether the
Executive is unable to perform the services provided for herein.

 

(b)                                 At the election of the Company, with or
without “Cause” (as defined below), immediately upon written notice by the
Company to the Executive.  As used in this Agreement, “Cause” shall mean a
finding by the Board that the Executive:

 

(i)                                     failed to perform (other than by reason
of physical or mental illness or disability for a period of less than three
consecutive months or in aggregate less than twenty-six weeks) the Executive’s
assigned duties diligently or effectively or was negligent in the performance of
these duties;

 

(ii)                                  materially breached this Agreement;

 

(iii)                               materially breached the Executive’s
Proprietary Rights, Non-Disclosure and Developments Agreement, or any similar
agreement between the Executive and the Company;

 

(iv)                              engaged in willful misconduct, fraud, or
embezzlement;

 

(v)                                 engaged in any conduct that is materially
harmful to the business, interests or reputation of the Company, except if the
Executive had a reasonable and good faith belief that such conduct was in the
best interest of the Company; or

 

(vi)                              was convicted of, or pleaded guilty or nolo
contendere to a crime involving moral turpitude or any felony.

 

To the extent any of the above grounds, other than the grounds set forth in
Section 7(b)(iv) and 7(b)(vi), is capable of being cured, the Company shall
provide Executive with written notice of the ground, and thirty (30) days within
which to cure such ground.

 

(c)                                  At the election of the Executive, with or
without “Good Reason” (as defined below), immediately upon written notice by the
Executive to the Company (subject, if it is with Good Reason, to the timing
provisions set forth in the definition of Good Reason).  As used in this
Agreement, “Good Reason” shall mean:

 

(i)                                     the Company’s failure to pay or provide
in a timely manner any material amounts owed to Executive in accordance with
this Agreement;

 

(ii)                                  a material diminution in the nature or
scope of Executive’s duties, responsibilities, or authority;

 

4

--------------------------------------------------------------------------------



 

(iii)                               the Company’s requiring Executive to
relocate Executive’s primary office more than fifty (50) miles from King of
Prussia, Pennsylvania; or

 

(iv)                              any material breach of this Agreement by the
Company not otherwise covered by this paragraph;

 

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
Executive’s delivery to the Company of written notice within sixty (60) days of
the action or omission constituting Good Reason.

 

8.                                      Effect of Termination.

 

(a)                                 All Terminations Other Than by the Company
Without Cause or by the Executive With Good Reason.  If the Executive’s
employment is terminated under any circumstances other than a Qualifying
Termination (as defined below) (including a voluntary termination by the
Executive without Good Reason pursuant to Section 7(c), a termination by the
Company for Cause pursuant to Section 7(b) or due to the Executive’s death or
Disability pursuant to Section 7(a)), the Company’s obligations under this
Agreement shall immediately cease and the Executive shall only be entitled to
receive (i) the Base Salary that has accrued and to which the Executive is
entitled as of the effective date of such termination and to the extent
consistent with general Company policy, accrued but unused paid time off through
and including the effective date of such termination, to be paid in accordance
with the Company’s established payroll procedure and applicable law but no later
than the next regularly scheduled pay period, (ii) unreimbursed business
expenses for which expenses the Executive has timely submitted appropriate
documentation in accordance with Section 5 hereof, and (iii) any amounts or
benefits to which the Executive is then entitled under the terms of the benefit
plans then-sponsored by the Company in accordance with their terms (and not
accelerated to the extent acceleration does not satisfy Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code) (the payments described
in this sentence, the “Accrued Obligations”).  The Executive shall not be
entitled to any other compensation or consideration that the Executive may have
received had the Executive’s Term of Employment not ceased, except that if
Executive’s employment terminated because of his death or Disability, he or his
estate, as the case may be, shall, subject to Section 8(d) hereof, be paid on
the later of the Payment Date and the date on which annual bonuses are paid to
all other employees, any earned but unpaid annual bonus from any previously
completed calendar year notwithstanding the requirement that the individual be
employed on the payment date of such annual bonus (such payment, the “Earned but
Unpaid Bonus”).

 

(b)                                 Termination by the Company Without Cause or
by the Executive With Good Reason Prior to or More Than Twelve Months Following
a Change in Control.  If the Executive’s employment is terminated by the Company
without Cause pursuant to Section 7(b) or by the Executive with Good Reason
pursuant to Section 7(c) (in either case, a “Qualifying Termination”) prior to
or more than twelve (12) months following a Change in Control (as defined
below), the Executive shall be entitled to the Accrued Obligations.  In
addition, and subject to the conditions of Section 8(d), the Company shall: 
(i) continue to pay to the Executive, in accordance with the Company’s regularly
established payroll procedure, the Executive’s Base Salary for a period of
fifteen (15) months; (ii) provided the Executive is eligible for and timely
elects to continue receiving group medical insurance pursuant to the

 

5

--------------------------------------------------------------------------------



 

“COBRA” law, continue to pay (but in no event longer than fifteen (15) months
following the Executive’s termination date) the share of the premium for health
coverage that is paid by the Company for active and similarly-situated employees
who receive the same type of coverage, unless the Company’s provision of such
COBRA payments will violate the nondiscrimination requirements of applicable
law, in which case this benefit will not apply; (iii) pay the Executive any
earned but unpaid annual bonus from a previously completed calendar year on the
later of the Payment Date and the date on which annual bonuses are paid to all
other employees, notwithstanding the requirement that the individual be employed
on the payment date of such annual bonus; and (iv) pay the Executive a prorated
annual bonus for the year in which the Qualifying Termination occurs, calculated
by multiplying 100% of the Target Bonus by a fraction, the numerator of which is
equal to the number of days in the calendar year during which Executive was
employed and the denominator of which equals 365 (the “Pro-Rated Bonus
Payment”), which Pro-Rated Bonus Payment shall be paid in a single lump-sum on
the Payment Date (collectively, the “Severance Benefits”).

 

(c)                                  Termination by the Company Without Cause or
by the Executive With Good Reason Within Twelve Months Following a Change in
Control.  If a Qualifying Termination occurs within twelve (12) months following
a Change in Control, then the Executive shall be entitled to the Accrued
Obligations.  In addition, and subject to the conditions of Section 8(d): 
(i) the Executive will be eligible to receive the Severance Benefits as set
forth in Section 8(b) other than the Pro-Rated Bonus Payment, subject to the
same terms, conditions and limitations described therein, (ii) in lieu of the
Pro-Rated Bonus Payment, the Executive will be eligible to receive a lump sum
payment equal to 100% of the Executive’s Target Bonus for the year in which the
Qualifying Termination occurs without regard to whether the performance goals
applicable to such Target Bonus had been established or satisfied at the date of
termination of employment, payable in a lump sum on the Payment Date, and
(iii) the vesting of 100% of the Executive’s then-unvested equity awards shall
be accelerated, such that all then unvested equity awards vest and become fully
exercisable or non-forfeitable as of the termination date (collectively, the
“Change in Control Severance Benefits”).

 

(d)                                 Release.  As a condition of the Executive’s
receipt of the Earned but Unpaid Bonus, the Severance Benefits or the Change in
Control Severance Benefits, as applicable, the Executive or his estate, as
applicable, must execute and deliver to the Company a severance and release of
claims agreement in the form to be provided by the Company (the “Severance
Agreement”), which Severance Agreement must become irrevocable within 60 days
following the date of the Executive’s termination of employment (or such shorter
period as may be directed by the Company).  The Earned but Unpaid Bonus, the
Severance Benefits or the Change in Control Severance Benefits, as applicable,
will be paid or commence to be paid in the first regular payroll beginning after
the Severance Agreement becomes effective, provided that if the foregoing 60 day
period would end in a calendar year subsequent to the year in which the
Executive’s employment ends, the Earned but Unpaid Bonus, the Severance Benefits
or Change in Control Severance Benefits, as applicable, will not be paid or
begin to be paid before the first payroll of the subsequent calendar year (the
date the Earned but Unpaid Bonus, the Severance Benefits or Change in Control
Severance Benefits, as applicable, commence pursuant to this sentence, the
“Payment Date”).  The Executive must continue to comply with the Proprietary
Rights, Non-Disclosure and Developments Agreement in order to be eligible to
continue receiving the Severance Benefits or Change in Control Severance
Benefits, as applicable.

 

6

--------------------------------------------------------------------------------



 

(e)                                  Change in Control Definition.  For purposes
of this Agreement, Change in Control shall mean:  (i) an exclusive license of or
the sale, the lease or other disposal of all or substantially all of the assets
of the Company; (ii) a sale or other disposal (for the avoidance of doubt, the
term disposal shall not include a pledge) in any transaction or series of
transactions to which the Company is a party of 50% or more of the voting power
of the Company, other than any transaction or series of transactions principally
for bona fide equity financing purposes in which cash is received by the Company
or indebtedness of the Company is cancelled or converted, or a combination
thereof; (iii) a merger or consolidation of the Company with or into any third
party, other than any merger or consolidation in which the shares of the Company
immediately preceding such merger or consolidation continue to represent a
majority of the voting power of the surviving entity immediately after the
closing of such merger or consolidation; and (iv) a liquidation, winding up or
any other form of dissolution of the Company.  For purposes of this Agreement, a
Change in Control shall also mean the occurrence of any of the transactions
described in the immediately preceding sentence in respect of the Parent.

 

9.                                      Modified Section 280G Cutback. 
Notwithstanding any other provision of this Agreement, except as set forth in
Section 9(b), in the event that the Company undergoes a “Change in Ownership or
Control” (as defined below), the following provisions shall apply:

 

(a)                                 The Company shall not be obligated to
provide to the Executive any portion of any “Contingent Compensation Payments”
(as defined below) that the Executive would otherwise be entitled to receive to
the extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(l) of the Code) for the Executive.  For purposes of this
Section 9, the Contingent Compensation Payments so eliminated shall be referred
to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of
Section 9(a), no such reduction in Contingent Compensation Payments shall be
made if (1) the Eliminated Amount (computed without regard to this sentence)
exceeds (2) 100% of the aggregate present value (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor
provisions) of the amount of any additional taxes that would be incurred by the
Executive if the Eliminated Payments (determined without regard to this
sentence) were paid to the Executive (including state and federal income taxes
on the Eliminated Payments, the excise tax imposed by Section 4999 of the Code
payable with respect to all of the Contingent Compensation Payments in excess of
the Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code),
and any withholding taxes).  The override of such reduction in Contingent
Compensation Payments pursuant to this Section 9(b) shall be referred to as a
“Section 9(b) Override.” For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c)                                  For purposes of this Section 9 the
following terms shall have the following respective meanings:

 

7

--------------------------------------------------------------------------------



 

(i)                                     “Change in Ownership or Control” shall
mean a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 280G(b)(2) of the Code.

 

(ii)                                  “Contingent Compensation Payment” shall
mean any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to or for the benefit of a
“disqualified individual” (as defined in Section 280G(c) of the Code) and that
is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a
Change in Ownership or Control of the Company.

 

(d)                                 Any payments or other benefits otherwise due
to the Executive following a Change in Ownership or Control that could
reasonably be characterized (as determined by the Company) as Contingent
Compensation Payments (the “Potential Payments”) shall not be made until the
dates provided for in this Section 9(d).  Within thirty (30) days after each
date on which the Executive first become entitled to receive (whether or not
then due) a Contingent Compensation Payment relating to such Change in Ownership
or Control, the Company shall determine and notify the Executive (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 9(b) Override is applicable. 
Within thirty (30) days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that the Executive agrees with the Company’s determination
pursuant to the preceding sentence or (B) that the Executive disagrees with such
determination, in which case the Executive shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 9(b) Override is applicable.  In
the event that the Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final.  If the
Executive states in the Executive Response that the Executive agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Executive within three (3) business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due).  If the Executive states in the Executive Response
that the Executive disagree with the Company’s determination, then, for a period
of sixty (60) days following delivery of the Executive Response, the Executive
and the Company shall use good faith efforts to resolve such dispute.  If such
dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in King of Prussia, Pennsylvania, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.  The
Company shall, within three (3) business days following delivery to the Company
of the Executive Response, make to the Executive those Potential Payments as to
which there is no dispute between the Company and the Executive regarding
whether they should be made (except for any such Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due).  The balance of the Potential Payments shall
be made within three (3) business days following the resolution of such dispute.

 

(e)                                  The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment

 

8

--------------------------------------------------------------------------------



 

Ratio” (as defined below) for each Contingent Compensation Payment and then
reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio.  For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first.  For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio.  The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Executive for purposes of Section 4999(a) of
the Code, and the denominator of which is the actual amount to be received by
the Executive in respect of the applicable Contingent Compensation Payment.  For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1 Q/A-24(b) or (c)).

 

(f)                                   The provisions of this Section 9 are
intended to apply to any and all payments or benefits available to the Executive
under this Agreement or any other agreement or plan under which the Executive
receives Contingent Compensation Payments.

 

10.                               Absence of Restrictions.  The Executive
represents and warrants that the Executive is not bound by any employment
contracts, restrictive covenants or other restrictions that prevent the
Executive from entering into employment with, or carrying out the Executive’s
responsibilities for, the Company, or which are in any way inconsistent with any
of the terms of this Agreement.

 

11.                               Notice.  Any notice delivered under this
Agreement shall be deemed duly delivered three (3) business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
one (1) business day after it is sent for next-business day delivery via a
reputable nationwide overnight courier service, or immediately upon hand
delivery, in each case to the address of the recipient set forth below.

 

To Executive:

 

At the address set forth in the Executive’s personnel file

 

To Company:

 

Nabriva Therapeutics US, Inc.
1000 Continental Drive, Suite 600
King of Prussia, PA 19406 USA
Attention:  Theodore R. Schroeder

 

9

--------------------------------------------------------------------------------



 

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 11.

 

12.                               Applicable Law; Jury Trial Waiver.  This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania (without reference to the conflict of laws
provisions thereof).  Any action, suit or other legal proceeding arising under
or relating to any provision of this Agreement shall be commenced only in a
court of the Commonwealth of Pennsylvania (or, if appropriate, a federal court
located within the Commonwealth of Pennsylvania), and the Company and the
Executive each consents to the jurisdiction of such a court.  The Company and
the Executive each hereby irrevocably waives any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

13.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both Parties and their respective
successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business; provided,
however, that the obligations of the Executive are personal and shall not be
assigned by the Executive.

 

14.                               Effect of Section 409A of the Code.

 

(a)                                 Six Month Delay.  If and to the extent any
portion of any payment, compensation or other benefit provided to the Executive
in connection with the Executive’s employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination Executive hereby agrees that the
Executive is bound, such portion of the payment, compensation or other benefit
shall not be paid before the earlier of (i) the expiration of the six month
period measured from the date of the Executive’s “separation from service” (as
determined under Section 409A of the Code) and (ii) the tenth day following the
date of the Executive’s death following such separation from service (the “New
Payment Date”).  The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of separation from
service and the New Payment Date shall be paid to the Executive in a lump sum in
the first payroll period beginning after such New Payment Date, and any
remaining payments will be paid on their original schedule.

 

(b)                                 General 409A Principles.  For purposes of
this Agreement, a termination of employment will mean a “separation from
service” as defined in Section 409A of the Code, each amount to be paid or
benefit to be provided will be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments that are due within the
“short term deferral period” as defined in Section 409A of the Code or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise. 
Neither the Company nor the Executive will have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.  This Agreement is intended
to comply with the provisions of Section 409A of the Code and this Agreement
shall, to the extent practicable, be construed in accordance therewith.  Terms
defined in this Agreement will have the meanings

 

10

--------------------------------------------------------------------------------



 

given such terms under Section 409A of the Code if and to the extent required to
comply with Section 409A of the Code.  In any event, the Company makes no
representations or warranty and will have no liability to the Executive or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but not to satisfy the conditions of that section.

 

15.                               Acknowledgment.  The Executive states and
represents that the Executive has had an opportunity to fully discuss and review
the terms of this Agreement with an attorney.  The Executive further states and
represents that the Executive has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs the Executive’s name of the Executive’s own free
act.

 

16.                               No Oral Modification, Waiver, Cancellation or
Discharge.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.  No delay or omission
by the Company in exercising any right under this Agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

17.                               Captions and Pronouns.  The captions of the
sections of this Agreement are for convenience of reference only and in no way
define, limit or affect the scope or substance of any section of this
Agreement.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

18.                               Interpretation.  The Parties agree that this
Agreement will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting Party.  References in this
Agreement to “include” or “including” should be read as though they said
“without limitation” or equivalent forms.

 

19.                               Severability.  Each provision of this
Agreement must be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.  Moreover, if a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law to achieve the intent of the Parties.

 

20.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement, including, without limitation, the Amended and Restated Employment
Agreement dated May 26, 2016, the Employment Agreement dated December 1, 2014
and Offer Letter dated October 7, 2014.

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

NABRIVA THERAPEUTICS US, INC.

EXECUTIVE:

 

 

By:

/s/ Theodore R. Schroeder

 

/s/ Steven Gelone

 

 

Name: Theodore R. Schroeder

Steven Gelone

 

 

Title: Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------